Citation Nr: 0520059	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of oral 
surgeries.

2.  Entitlement to an increased rating for renal cysts and 
hypertension with history of kidney disease and vascular 
calcifications, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for enchondroma of the 
left humerus, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for reflux esophagitis 
with hiatal hernia, irritable bowel syndrome, duodenal ulcer 
and fatty infiltration of the liver, currently rated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hearing loss in the left ear.

6.  Entitlement to an increased (compensable) rating for 
varicose veins with left testicular varix.

7.  Entitlement to an increased (compensable) rating for a 
hemorrhoidectomy.

8.  Entitlement to an increased (compensable) rating for 
benign prostate hyperplasia.

9.  Entitlement to an increased (compensable) rating for a 
left great toe fracture.

10.  Entitlement to an effective date earlier than July 23, 
1998 for the assignment of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In February 2005, the veteran testified at a hearing held at 
the RO before the undersigned, who is the Veterans Law Judge 
responsible for making the final determination in this case, 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  At that time, 
the veteran raised the issues of entitlement to service 
connection for erectile dysfunction, heart disease, a skin 
rash, osteoporosis in the spine and neck, decreased sexual 
function, calcifications in the femoral arteries, discomfort 
in the chest, and neuropathic pain in the legs, all as 
secondary to his service-connected renal cysts and 
hypertension with history of kidney disease and vascular 
calcifications.  He also raised the issue of entitlement to 
service connection for diabetes mellitus secondary to his 
service-connected reflux esophagitis with hiatal hernia, 
irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver.  As these issues have not been 
developed or certified for appellate review, they are hereby 
referred to the RO for appropriate action.

The issue of the veteran's entitlement to service connection 
for residuals of oral surgeries is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's renal cysts and hypertension with history 
of kidney disease and vascular calcifications is manifested 
by hypertension that is 10 percent disabling under DC 7101.

3.  When the veteran's shoulder pain and fatigue, 
particularly after repetitive use, are taken into 
consideration, his left arm motion is limited to the shoulder 
level.

4.  The veteran's reflux esophagitis with hiatal hernia, 
irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver is manifested by occasional 
heartburn (dysphagia) and loose stools 3 or 4 times per day, 
but of less severity that that required for a 30 percent 
rating, as they are not productive of considerable impairment 
of health.

5.  The average pure tone decibel losses and speech 
discrimination percentages from the April 1999 VA audiometric 
testing convert to Roman numeral designations set forth in 38 
C.F.R. § 4.85, Table VI as level I hearing in the left ear.

6.  As the veteran is not service-connected for right ear 
hearing loss, a Roman numeral designation for hearing 
impairment of I is assigned for the right ear.

7.   Recent examinations have revealed that the veteran's 
varicose veins are "very superficial" and "very mild," 
with no associated symptomatology, and the evidence does not 
show that they are moderate in severity, with varicosities of 
the superficial veins below the knee, and with symptoms of 
pain or cramping on exertion, or are manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery; there is no evidence of any complaints or diagnoses 
of, or treatment for, the left testicular varix in recent 
years.

8.  The only current residual of the veteran's 1990 
hemorrhoidectomy is occasional itching following defecation.

9.  There is no evidence showing that the veteran's benign 
prostate hyperplasia has requires long-term drug therapy, has 
required 1 to 2 hospitalizations per year, or requires 
intermittent intensive management, as is required for a 
minimum 10 percent rating under 38 C.F.R. § 4.115b, DC 7527.

10.  The medical record reveals no medical evidence of any 
current identifiable residuals of the veteran's inservice 
fracture of the left great toe, and the veteran himself has 
testified that the toe is currently asymptomatic and causes 
no disability.

11.  The veteran's claim for a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities, was on VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, received 
by VA on October 27, 1998.

12.  The evidence demonstrates that the veteran was 
unemployable as of July 23, 1998, but no earlier.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for renal cysts and hypertension with history of 
kidney disease and vascular calcifications have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.115b, Diagnostic 
Code 7533 (2004).

2.  The schedular criteria for an evaluation in excess of 20 
percent for enchondroma of the left humerus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5015-5201 (2004).

3.  The schedular criteria for an evaluation in excess of 10 
percent for reflux esophagitis with hiatal hernia, irritable 
bowel syndrome, duodenal ulcer and fatty infiltration of the 
liver have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.40, 4.114, Diagnostic Code 7399-7346 (2004).

4.  The schedular criteria for a compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.85, Diagnostic Code 6100 
(2004).

5.  The schedular criteria for a compensable evaluation for 
varicose veins with left testicular varix have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.110, Diagnostic 
Code 7120 (2004).

6.  The schedular criteria for a compensable evaluation for a 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.114, Diagnostic Code 7336 (2004).

7.  The schedular criteria for a compensable evaluation for 
benign prostate hyperplasia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.115b, Diagnostic Code 7527 
(2004).

8.  The schedular criteria for a compensable evaluation for a 
left great toe fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5284 
(2004).

9.  The criteria for the assignment of an effective date 
prior to July 23, 1998, for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claims were filed prior to the November 2000 
effective date of the VCAA, and remain pending.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decisions 
dated in October 1997 (increased rating claims) and in April 
2000 (total rating effective date claim), in the statements 
of the case (SOCs) issued in May 1998 and May 2002, in the 
supplemental statements of the case (SSOCs) issued in April 
2000 and February 2003, in the Board remand dated in April 
2004, at the time of a hearing before an RO hearing officer 
in October 1998 and a hearing before the undersigned Veterans 
Law Judge in February 2005, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2002, the RO advised the veteran 
of the enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran further plainly shows 
through his statements and submissions of evidence that he 
understands the nature of the evidence needed to substantiate 
his claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private medical records, VA outpatient treatment 
notes and examination reports, medical statements from VA 
physicians, and several personal statements made by the 
veteran in support of his claims.  The veteran testified at 
hearings before an RO hearing officer in October 1998 and 
before the undersigned Veterans Law Judge in February 2005, 
and transcripts of his testimony have been added to the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and an SSOC 
was provided to the appellant in February 2003.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
increased disability ratings and an earlier effective date 
for the grant of a total disability rating.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

I.  Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A.  Increased rating for renal cysts and hypertension with 
history of kidney disease and vascular calcifications, 
currently rated as 30 percent disabling.

Evidence relevant to the severity of the veteran's renal 
cysts and hypertension with history of kidney disease and 
vascular calcifications includes various VA outpatient 
treatment notes.  In July 1995, the veteran was found to have 
left upper pole (LUP) mass on intravenous pyelogram, and a 
renal computed tomography (CT) scan was requested to rule out 
a renal cyst versus a renal tumor.  The requested CT scan was 
accomplished in August 1995, and showed a large left upper 
pole renal cyst in the right kidney, Bosniak Class II, and a 
small renal calculus.  An ultrasound of the kidneys in 
January 1996 again showed a large renal cyst of the right 
kidney and several smaller cysts.  At the time of follow-up 
VA outpatient treatment in February 1996, the veteran 
complained of intermittent left and right flank pain of short 
duration only.  The examiner rendered a diagnosis of multiple 
bilateral renal cysts with occasional intermittent flank 
discomfort and a Bosniak II cyst of the left upper pole.  In 
June 1996, the veteran presented with a 24-hour history of 
total gross hematuria times two with associated left flank 
pain, though only mild at present.  An intravenous pyelogram 
at Scripps Memorial Hospital was reportedly normal with no 
evidence of any obstruction.  A finding of prostatic versus 
bladder neck calculi was noted.  A VA outpatient treatment 
note dated in July 1998 indicted that the veteran was status 
post unroofing of left renal cysts and still had some 
surgical pain.

In October 1998, the veteran testified that he had been 
diagnosed with both simple and complex renal cysts, and had 
had surgery for removal of these cysts in July 1998, which 
was apparently unsuccessful as the cysts were still there.

In April 1999, the veteran underwent a VA examination.  At 
that time, the veteran reported occasional hematuria, 
occurring every six months or so.  The examiner stated that a 
review of the veteran's charts did not reveal any evidence of 
anemia.  The examiner noted that the veteran had undergone an 
unroofing of cysts in July 1998, which the veteran stated was 
unsuccessful.  The examiner noted that a review of the 
veteran's 1998 charts showed creatinine values of 0.5, 0.6 
and 0.7.  His renal function with within normal limits.  The 
examiner noted that while the veteran had had kidney stones 
(nephrolithiasis) in the past, but did not note any at the 
time of examination.  The examiner rendered a diagnosis of a 
history of hematuria as a result of renal cysts, with surgery 
for the renal cysts in 1998 but continuing flank pain and 
occasional hematuria, though renal function was normal.  He 
also rendered a diagnosis of a history of kidney stones, 
presently asymptomatic.

The Board notes that at the time of this April 1999 VA 
examination, it was noted that the veteran had been diagnosed 
with hypertension, for which he was taking prescription 
medication. The veteran complained of occasional 
lightheadedness and dizziness.  On examination, sitting blood 
pressure was 160/100, standing blood pressure was 165/106, 
and lying blood pressure was 158/96.  A diagnosis of 
hypertension was rendered.

A VA ultrasound in August 2001 showed multiple renal cysts 
bilaterally.  An outpatient treatment note dated in January 
2002 indicated that the veteran's medical problems included 
chronic hematuria and renal cysts.  A VA outpatient treatment 
note dated in July 2002 noted that in May 2002, a CT scan had 
shown an interpolar left renal cyst which had undergone 
hemorrhage since the time of the most recent ultrasound.  The 
examiner diagnosed multiple renal cysts with no evidence of 
malignancy.

At the time of the veteran's February 2005 hearing before the 
undersigned, he testified that his service-connected disorder 
itself had not increased in severity, but rather had caused 
multiple secondary problems which should be service-
connected, and which have been referred back to the RO for 
appropriate action, as noted in the Introduction to this 
decision.  He did not provide any additional information 
concerning the current severity of his service-connected 
disability.

The veteran's renal cysts and hypertension with history of 
kidney disease and vascular calcifications has been evaluated 
as 30 percent disabling under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7533.  DC 7533 states that 
cystic disease of the kidneys is to be rated as renal 
dysfunction.  Under the formula for evaluating renal 
dysfunction, a 30 percent rating is warranted when there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101.  A 
60 percent rating is warranted when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
DC 7101.  An 80 percent rating is warranted when there is 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent rating is 
warranted when renal dysfunction requires daily dialysis, or 
precludes more than sedentary activity from one of the 
following:  persistent edema and albuminuria; or BUN more 
than 80mg%; or creatinine more than 8 mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

The Board observes that the severity of hypertension, as 
discussed in the rating formula above, is evaluated under DC 
7101, pursuant to which the severity of  hypertensive 
vascular disease is evaluated.  Under this code, a 10 percent 
evaluation is warranted when the diastolic pressure is 
predominantly 100 or more, or when the systolic pressure is 
predominantly 160 or more, or when continuous medication is 
shown to be necessary for control of hypertension, with a 
history of diastolic blood pressure predominantly 100 or 
more.  A 20 percent evaluation is warranted when the 
diastolic pressure predominantly 110 or more, or when the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more.  Finally, a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more.  

A review of the evidence detailed above reveals that the 
veteran has hypertension.  Furthermore, the veteran's 
hypertension is at least 10 percent disabling under DC 7101, 
since he has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control.  
As such, the Board finds that the veteran's disorder meets 
the criteria for a 30 percent rating under the rating formula 
for renal dysfunction.

However, the Board finds a higher 60 percent rating is not 
warranted by the evidence.  There is no evidence of constant 
albuminuria with some edema, or a definite decrease in kidney 
function.  On the contrary, the veteran's kidney function has 
recently been found to be normal.  While the veteran has 
hypertension, this disorder is not at least 40 percent 
disabling under DC 7101, as the evidence does not show that 
the veteran's diastolic blood pressure is predominantly 120 
or more.  As such, a 60 percent rating under DC 7533 is not 
warranted.


B.  Increased rating for enchondroma of the left humerus, 
currently rated as 20 percent disabling.

Evidence relevant to the severity of the veteran's 
enchondroma of the left humerus includes the report of a VA 
examination conducted in April 1999.  At that time, the 
veteran reported a history of removal of a tumor of the left 
shoulder at the upper humerus in 1996.  The veteran 
complained of continuing difficulties with the shoulder.  He 
stated that he was unable to do any work which required him 
to lift the left arm over his head, and that he could not 
lift weights in excess of 25 pounds.  He stated that lifting 
his arm to shoulder level caused fatigue after one minute.  
He complained of soreness in the shoulder which was constant 
and was aggravated by weather changes.

Examination revealed a well-healed 10 centimeter surgical 
scar.  Crepitus was noted in the subacromial joint.  However, 
he did not appear to have major restriction of motion in 
either shoulder.  Range of motion testing of the left arm 
showed abduction to 180 degrees, flexion to 180 degrees, 
extension to 45 degrees, external rotation to 90 degrees, 
internal rotation to 80 degrees.  These values were identical 
to the degrees of motion recorded for the nonservice-
connected right arm.  The examiner rendered a diagnosis of a 
history of excision and bone grafting of a benign 
cartilaginous tumor (enchondroma) of the proximal left 
humerus.  He stated that there was some associated degree of 
functional impairment, especially in the left shoulder, with 
regard to work overhead or attempted repetitive work at 
shoulder level.  He stated that the impairment was mainly due 
to pain and fatigability but undoubtedly related in some way 
to the structural changes associated with the tumor removal.  
There was no indication of any instability, incoordination, 
or significant weakness.

At the time of the veteran's February 2005 hearing before the 
undersigned, he was asked "Is there any increased 
manifestations to the left humerus to get a rating higher 
than 20?"  In response, the veteran simply stated "No."  
He subsequently stated that there had been no increase in 
pathology for this disorder.  His main complaint was that it 
probably had an effect on his service-connected renal cysts 
and hypertension with history of kidney disease and vascular 
calcifications.

The veteran's enchondroma of the left humerus has been 
evaluated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, DC 5015, pursuant to which the severity of 
benign new growths of bones is evaluated.  DC 5015 states 
that such growths are to be evaluated based on limitation of 
motion of the affected parts.  Thus, the veteran's disorder 
has been evaluated under DC 5201, pursuant to which the 
severity of limitation of motion of the arm is evaluated.  As 
the evidence indicates that the veteran is right-hand 
dominant, the percentages for the minor limb are for 
application.  Under this code, a 20 percent rating is 
warranted when limitation of the arm is limited either to the 
shoulder level or to a point midway between the side and 
shoulder level.  A 30 percent rating is warranted when such 
motion is limited to 25 degrees from the side.

A review of the evidence detailed above reveals that the 
veteran's left arm has been found to exhibit essentially full 
motion on objective medical examination.  However, the Court 
has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion, such as the 
present situation, requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Following a 
consideration of these factors, the Board finds that, in 
light of the pain and fatigue in the veteran's left shoulder, 
particularly after repetitive motion, the veteran is, as a 
practical matter, restricted from performing work which 
requires bringing his left arm above shoulder level.  As the 
veteran's left arm is limited to the shoulder level, a 20 
percent rating is warranted.  However, as his left arm motion 
is not restricted to a level 25 degrees from the side, a 
higher 30 percent rating is not warranted by the evidence.

Furthermore, as there is no evidence of other left arm 
manifestations, such as instability, incoordination, or 
significant weakness, the Board finds that rating the 
veteran's disability under other potentially applicable codes 
would not result in a rating in excess of the 20 percent 
rating already in effect.

C.  Increased rating for reflux esophagitis with hiatal 
hernia, irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver, currently rated as 10 percent 
disabling.

Evidence relevant to the severity of the veteran's reflux 
esophagitis with hiatal hernia, irritable bowel syndrome, 
duodenal ulcer and fatty infiltration of the liver includes 
the report of a VA examination conducted in April 1999.  At 
that time, the veteran reported a history of reflux 
esophagitis which was diagnosed in 1992, following symptoms 
of abdominal pain, nausea and vomiting.  He had an 
esophagogastroduodenoscopy (EGD) which was consistent with 
reflux esophagitis and also a history of duodenal ulcer.  The 
veteran reported that he had been treated with medication 
initially, but his symptoms had been very minimal in the past 
few years and he was no longer on any medication.  He denied 
any nausea or vomiting.  He reported occasional heartburn, 
but did not take any medication to treat it "because his 
symptoms are so minimal."  He reported that he had lost 20 
pounds, but was unsure whether this was intentional or 
unintentional, as he had been trying to lose weight.  

The examiner noted that the veteran's records also indicated 
a history of fatty liver infiltration.  However, he observed 
that these same records also showed that, on multiple 
occasions, his liver and spleen had been found to be normal.  
A biopsy of the liver in 1995 did show a fatty infiltration, 
as did a CT scan.  The veteran denied any history of drug or 
alcohol abuse.  The examiner noted that while the veteran did 
have a transaminitis in the past, presently he had no 
symptoms of sequelae of his fatty liver infiltration.  He 
denied any abdominal or right upper quadrant pain, and had 
not been noted to have any signs or stigmata of liver 
cirrhosis, and had been found not to have liver cirrhosis.

The examiner stated that the veteran's medial history was 
also significant for irritable bowel syndrome.  The examiner 
noted that the symptoms stemming from his irritable bowel 
syndrome "overlap significantly" with the symptoms of his 
hiatal hernia and reflux esophagitis.  He reported 3 to 4 
loose stools per day, and indicated that he urinated once or 
twice every half hour.  His nocturia caused him to get up 
once or twice per night.

Following an examination, the examiner rendered relevant 
diagnoses of a history of hiatal hernia and reflux 
esophagitis and duodenal ulcer.  He again noted that the 
veteran did not take any medications and had minimal symptoms 
only.  A diagnosis of fatty infiltration of the liver by 
biopsy and also CT scan was also rendered.  The examiner 
noted that this disorder was asymptomatic.  Finally, the 
examiner rendered a diagnosis of irritable bowel syndrome, 
with 3 to 4 loose bowels per day.

At the time of the veteran's February 2005 hearing before the 
undersigned, he testified that he believed he should received 
a higher disability rating because he was "insulin 
resistant" and a diabetic.  He also noted problems with 
urinary and bowel problems.  He did not discuss any other 
related symptoms.  The Board observes that the veteran's 
claims for service connection for bladder incontinence and 
bowel incontinence were denied by the RO in a rating decision 
date in January 2003.  These claims are not presently before 
the Board for consideration.  The Board also observes that 
the veteran's new claim for service connection for diabetes 
mellitus was referred back to the RO for appropriate action 
in the Introduction to this decision.

The veteran's reflux esophagitis with hiatal hernia, 
irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver has been evaluated as 10 percent 
disabling by analogy to the provisions of 38 C.F.R. § 4.114, 
DC 7346, pursuant to which the severity of hiatal hernia is 
evaluated.  Under this code, a 30 percent rating is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms 
contemplated for a 30 percent rating, as set forth above, but 
of less severity.  Finally, a 60 percent rating is warranted 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.

A review of the evidence detailed above reveals that the 
veteran currently exhibits one of the symptoms contemplated 
for a 10 percent rating, i.e., occasional heartburn 
(dysphagia).  While he has not been shown to suffer from any 
of the other symptoms listed under DC 7346, he has reported 
experiencing loose stools 3 or 4 times per day, which the 
Board finds is an equivalent symptom.  As such, the Board 
finds that the veteran experiences two or more of the 
symptoms contemplated for a 30 percent rating under DC 7346, 
but of less severity than that required for a 30 percent 
rating.  Of note, the examiner stated in April 1999 that the 
veteran's hiatal hernia, reflux esophagitis and duodenal 
ulcer only caused "minimal symptoms," and did not require 
the use of any medications, while his fatty infiltration of 
the liver was "asymptomatic."  As such, the Board finds 
that these symptoms are not "productive of considerable 
impairment of health," as is required for a higher 30 
percent rating.

The Board has considered the propriety of assigning separate 
ratings to the veteran's reflux esophagitis, hiatal hernia, 
irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver.  In this regard, the Board 
observes that 38 C.F.R. § 4.14 provides that "[t]he 
evaluation of the same disability under various diagnoses is 
to be avoided" and, thus, precludes what is called 
pyramiding.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Essentially, "The critical element [in determining whether 
appellant's disabilities may be rated separately] is [whether 
any] of the symptomatology for any one of these [] conditions 
is duplicative of or overlapping with the symptomatology of 
the other [] conditions."  Esteban, 6 Vet. App. at 262.   In 
this case, the examiner who examined the veteran in April 
1999 specifically determined that the symptoms stemming from 
his irritable bowel syndrome "overlap significantly" with 
the symptoms of his hiatal hernia and reflux esophagitis.  
Furthermore, he indicated that the veteran presently had "no 
symptoms or sequelae" of his previous fatty liver 
infiltration.  While this examiner did not comment 
specifically on the veteran's duodenal ulcer, the Board notes 
that at the time of a hearing before an RO hearing officer in 
October 1998, he stated that this disorder did not currently 
cause any problems.  As such, the Board finds that separate 
ratings for these disabilities is not warranted.

D.  Entitlement to an increased (compensable) rating for 
hearing loss in the left ear.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule has 
established eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2004).  
The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85(h), 
Table VII (2004).

The Board observes that where, as in this case, impaired 
hearing is only service-connected in one ear, in order to 
determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85(f) (2004).

Evidence relevant to the level of severity of the veteran's 
left ear hearing loss includes the report of a VA 
audiological examination conducted in April 1999.  At that 
time, pure tone thresholds, in decibels, were found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
40
45
25
30
40

Pure tone threshold levels averaged 9 decibels for the right 
ear and 35 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 100 percent in 
the right ear and of 96 percent in the left ear.  Using the 
numeric designations of hearing impairment contained in Table 
VI, these results equate to level I hearing in the left ear.  
Because hearing loss in the veteran's right ear is not 
service connected, a level I designation is for application 
for this ear.  Applying these numeric designations to 
determine the percentage evaluation for hearing impairment 
found in Table VII, level I hearing in the right ear and 
level I hearing in the left ear warrants a noncompensable 
(zero percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).

The Board observes that effective June 10, 1999, which was 
during the pendency of the veteran's appeal, certain 
regulatory changes were made to the criteria for evaluating 
audiological disabilities, as included in 38 C.F.R. §§ 4.85-
4.87 (1999).  See 64 Fed. Reg. 25202- 25210 (1999).  The 
Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  Neither hearing loss 
pattern is evident in the current case.  In fact, the Board 
notes that in the present case, the assigned levels and 
evaluation for the veteran's left ear hearing loss would be 
exactly the same for the veteran under the old or the new 
criteria.  

In making this determination, the Board has considered the 
previous evidence of record, which consists of multiple VA 
audiograms since the veteran's separation from service.  Such 
evidence is consistent with the hearing acuity reflected on 
the most recent VA examinations in April 1999.  The Board has 
also considered the veteran's contention and hearing 
testimony contained in the record that the noncompensable 
rating in effect for his left ear hearing loss does not 
adequately reflect the severity of his hearing loss.  
Although the veteran's contention is credible, it may not 
serve to establish entitlement to a higher rating for hearing 
loss because "...disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. at 349.  Here, such mechanical 
application establishes that a noncompensable rating is 
warranted.  The Board has considered the veteran's assertions 
concerning the severity of his hearing loss, but there is no 
showing that it is so unusual that it warrants consideration 
on an extraschedular basis.  The veteran's hearing loss 
disability is not shown to present such an exceptional or 
unusual disability picture rendering the regular rating 
criteria impractical. 

E.  Entitlement to an increased (compensable) rating for 
varicose veins with left testicular varix.

Evidence relevant to the severity of the veteran's varicose 
veins with left testicular varix includes the report of a VA 
examination conducted in April 1999.  At that time, the 
veteran reported that he had had varicose veins for many 
years.  He complained of occasional foot pain and calf pain 
upon walking.  However, his varicose veins had never been 
treated and were considered very mild.  On examination, the 
veteran had extensive but small varicosities from the knees 
down to the feet.  These varicose veins were very superficial 
and measured 1 or 2 millimeters in diameter.  There was no 
pedal edema and no venous or arterial insufficiency.  He had 
good capillary refill and had hair over the anterior tibial 
region.  The examiner rendered a diagnosis of very small 
varicosities involving the lower extremities with minimal 
symptoms.

At the time of the veteran's February 2005 hearing before the 
undersigned, the veteran testified that the only 
symptomatology associated with his varicose veins was 
"bulging."  He indicated that he had some pain in both 
testicles.

The veteran's varicose veins with left testicular varix has 
been evaluated as noncompensably (zero percent) disabling 
under the provisions of 38 C.F.R. § 4.104, DC 7120, pursuant 
to which the severity of varicose veins is evaluated.  Under 
the criteria for this code in effect prior to January 12, 
1998, mild or asymptomatic varicose veins warranted a 
noncompensable evaluation.  A 10 percent rating was warranted 
for bilateral or unilateral varicose veins that were 
moderate, with varicosities of the superficial veins below 
the knee, with symptoms of pain or cramping on exertion.  
Moderately severe varicose veins involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from one-to-two centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation warranted a 20 percent 
evaluation for unilateral involvement or a 30 percent 
evaluation for bilateral involvement.  Severe varicose veins 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, and with no involvement of the 
deep circulation, warranted a 40 percent evaluation for 
unilateral involvement or a 50 percent evaluation for 
bilateral involvement.  Finally, pronounced varicose veins, 
unilateral or bilateral, with the findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent 
evaluation for unilateral involvement or a 60 percent 
evaluation for bilateral involvement.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

Under the criteria which became effective January 12, 1998, a 
noncompensable evaluation is warranted for varicose veins 
that are asymptomatic palpable or visible.  A 10 percent 
evaluation is warranted for varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted for persistent 
edema incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Finally, a 100 percent rating is 
warranted with the following findings attributed to the 
effects of varicose veins:  massive board-like edema with 
constant pain.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2004).

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.

A review of the evidence detailed above reveals no competent 
evidence that the veteran's varicose veins are moderate in 
severity, with varicosities of the superficial veins below 
the knee, and with symptoms of pain or cramping on exertion.  
Similarly, they are not manifested by intermittent edema of 
an extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  Examination has 
revealed that the veteran's varicose veins are "very 
superficial" and "very mild," with no associated 
symptomatology, and the veteran himself has testified that 
his varicose veins are manifested simply by "bulging."  
Furthermore, while the veteran has testified that he has pain 
in both testicles, there is no evidence that relates these 
subjective complaints to the veteran's service-connected left 
testicular varix, particularly since his testimony was that 
he had pain in both testicles, not just the testicle with the 
varix.  In any case, there is no evidence of any complaints 
or diagnoses of, or treatment for, the left testicular varix 
in recent years.  As such, the Board finds that the veteran's 
disorder does not meet the criteria for a minimum compensable 
rating under either the former or the current version of DC 
7120, and thus that a noncompensable rating is the highest 
rating warranted.

F.  Entitlement to an increased (compensable) rating for a 
hemorrhoidectomy.

Evidence relevant to the severity of the veteran's 
hemorrhoidectomy includes the report of a VA examination 
conducted in April 1999. At that time, the veteran reported a 
history of a hemorrhoidectomy in early 1990.  He stated that 
he was currently asymptomatic, and had no rectal bleeding or 
melena.  He reported that he had occasional itching but no 
swelling or pain.  The examiner rendered a diagnosis of a 
history of hemorrhoids, status post hemorrhoidectomy, with 
minimal symptoms at present.

At the time of the veteran's February 2005 hearing before the 
undersigned, the veteran testified that the only 
symptomatology associated with his hemorrhoidectomy was some 
itching after defecation.

The veteran's hemorrhoidectomy has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.114, DC 7336, pursuant to which the severity 
of external or internal hemorrhoids is evaluated.  Under this 
code, a noncompensable (zero percent) rating is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Finally, a 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

A review of the evidence detailed above reveals no evidence 
that the veteran currently suffers from large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue.  
Indeed, it is not clear whether the veteran even has any 
hemorrhoids at all at present.  As the veteran does not meet 
the criteria for a minimum compensable rating under DC 7336, 
an increased (compensable) rating for a hemorrhoidectomy is 
not warranted.

G.  Entitlement to an increased (compensable) rating for 
benign prostate hyperplasia.

Evidence relevant to the severity of the veteran's 
hemorrhoidectomy includes the report of a VA examination 
conducted in April 1999. At that time, the veteran reported 
that he underwent a transurethral resection of the prostate 
(TURP) in 1995 because of frequent urination and dysuria.  At 
that time, an obstructed bladder neck was noted.  He 
underwent a cystoscopy which released the bladder neck.  In 
June 1998, he was diagnosed with microhematuria and was noted 
to have a left uretorepelvic junction obstruction on 
intravenous pyelogram, but cystoscopy was normal.  He 
underwent a rigid cystoscopy with left retrograde pyelogram 
and the ureteropelvic obstruction was cannulated.   The 
examiner rendered a diagnosis of prostatic hyperplasia, 
status post TURP, with frequent urination but a normal 
cystoscopy.   

The examiner further commented that the veteran's present 
symptomatology was "out of proportion to physical findings 
and what is seen in the chart."  He noted that the veteran 
underwent a TURP in 1995, and that he did have frequent 
urination.  However, a review of the veteran's medical 
records indicated that he could have glucose intolerance and 
diabetes mellitus.  CAT scans and cystoscopies in 1998 were 
normal.  Therefore, the examiner stated that the veteran's 
benign prostate hyperplasia could not account for his 
frequent urination.

At the time of the veteran's February 2005 hearing before the 
undersigned, the veteran testified that his symptoms included 
frequent urination, an enlarged prostate and constipation.  
The veteran was advised that the disability stemming from 
constipation had already been separately evaluated in the 
rating for his reflux esophagitis with hiatal hernia, 
irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.14 (1996) ("[t]he evaluation of 
the same disability under various diagnoses is to be 
avoided.").



The veteran's benign prostate hyperplasia has been evaluated 
as noncompensably (zero percent) disabling under to the 
provisions of 38 C.F.R. § 4.115b, DC 7527, pursuant to which 
the severity of prostate gland injuries, infections, 
hypertrophy, and postoperative residuals is evaluated.  DC 
7527 instructs that such disorders are to be evaluated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  The Board observes that while the veteran did 
have urinary problems and an obstructed bladder neck in 1995, 
a TURP and cystoscopies appear to have alleviated this 
problem.  In any case, there is no current medical evidence 
of any voiding dysfunction.  Thus, as the veteran's 
predominant symptomatology is urinary tract infection, the 
percentages for this disorder have been considered.  Under 
this rating formula, a 10 percent rating is warranted for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  A 30 percent 
rating is warranted for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management. 

A review of the evidence detailed above reveals that while 
the veteran has complained of frequent urination, there is no 
evidence that he has needed long-term drug therapy, required 
1 to 2 hospitalizations per year, or required intermittent 
intensive management, as is required for a minimum 10 percent 
rating under DC 7527.  The primary symptom noted by the 
veteran has been urinary frequency, but the examiner who 
performed the April 1999 VA examination stated that his 
benign prostate hyperplasia did not account for this problem.  
The Board observes that in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2004).  As the veteran does not meet 
the criteria for a minimum compensable rating under DC 7527, 
an increased (compensable) rating for benign prostate 
hyperplasia is not warranted.



H.  Entitlement to an increased (compensable) rating for a 
left great toe fracture.

Evidence relevant to the current level of severity of the 
veteran's left great toe fracture includes the report of a VA 
examination conducted in April 1999.  At that time the 
examiner noted a history of a contusion to the left great toe 
with nonspecific symptoms.  He stated that "Examination of 
the left great toe is completely normal and I find no 
indication of any underlying pathology."

At the time of the veteran's February 2005 hearing before the 
undersigned, he testified that his left great toe was 
completely asymptomatic and caused no disability whatsoever.

The veteran's left great toe fracture has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.71a, DC 5284, pursuant to which the severity 
of foot injuries that are not specifically contemplated 
elsewhere in the Schedule for Rating Disabilities are 
evaluated.  Under this code section, a 10 percent rating is 
warranted for moderate foot injuries.  If such injuries are 
moderately severe, a 20 percent rating is warranted.  
Finally, if such injuries are severe, a 30 percent rating is 
warranted.  

A review of the record reveals no medical evidence of any 
current identifiable residuals of the veteran's inservice 
fracture of the left great toe.  Furthermore, the veteran 
himself has testified that the toe is asymptomatic and causes 
no disability.
As the evidence fails to show any current residuals of the 
veteran's inservice left great toe fracture, it is clear that 
the veteran's service-connected disability is not 
"moderate" in severity, as is required for the assignment 
of a minimum 10 percent rating under DC 5284.  The relevant 
VA regulation states that in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2004).  As such, the Board finds that 
a noncompensable rating is the appropriate rating in this 
case.

The Board has also considered whether the veteran is entitled 
to an increased disability rating under the provisions of 
other related code sections.  However, given the fact that 
the medical evidence shows no current residuals of the 
veteran's inservice injury, the Board finds that there is no 
code which could provide for a compensable rating in this 
case.

In reaching the foregoing decisions to deny increased ratings 
for the eight service-connected disabilities at issue, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2004).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate, nor has it been contended, that these 
disabilities resulted in frequent periods of hospitalization.  
Moreover, while these disabilities may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 

II.  Earlier Effective Date Claim

The veteran has also claimed entitlement to an effective date 
earlier than July 23, 1998 for the assignment of a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities.  The general rule with 
respect to an award of increased compensation is that the 
effective date of such an award shall be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
to this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the claim, the increase 
in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  See also, 38 C.F.R. § 3.157; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file); 
Servello, supra (an informal claim for increase will be 
initiated by a report of examination or hospitalization by VA 
for previously established service-connected disabilities).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2004), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

On October 27, 1998, the RO received from the veteran a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The combined 
disability rating for the veteran's service-connected 
disabilities at the time of the RO's receipt of the veteran's 
claim in October 1998 was 60 percent.

In a rating decision dated in October 1998, the RO 
adjudicated several of the veteran's claims.  However, the RO 
deferred adjudication of the veteran's claim for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities, noting that while he 
did not meet the schedular criteria for consideration of such 
a claim, the RO was in the process of adjudication several 
other claims which had the potential to increase his combined 
disability rating.

In September 1999, the RO adjudicated several service 
connection and increased ratings claims.  As a result of 
these actions, the combined disability rating for the 
veteran's service connected disabilities was increased to 80 
percent, effective from August 1, 1995.

In a rating decision dated in April 2000, the RO granted the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities, and assigned an effective date of July 23, 
1998, for this grant.  In its decision, the RO indicated that 
July 23, 1998 was the first date on which the veteran was 
factually unemployable.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Board has reviewed the veteran's claims file to determine 
the first date upon which the veteran met the scheduler 
criteria for consideration of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities.  While the veteran has had a combined 
disability rating of 80 percent since August 1, 1995, the 
veteran did not have at least one disability ratable at 40 
percent or more prior to July 23, 1998.  Thus, the Board 
finds that the veteran did not meet the threshold criteria 
for consideration of a total rating based on individual 
unemployability due to service-connected disabilities prior 
to July 23, 1998.

However, as discussed above, in its April 2000 rating 
decision, the RO granted an increased rating for the 
veteran's anxiety disorder from 30 percent to 50 percent, 
effective July 23, 1998.   Therefore, as of July 23, 1998, 
the veteran had one disability rated at 40 percent or more 
(his anxiety disorder, rated as 50 percent disabling), and 
had a combined rating of at least 70 percent, thus meeting 
the statutory threshold, and consideration of entitlement to 
a total rating for compensation based on individual 
unemployability due to a service-connected disability was 
warranted.  The RO assigned an effective date of July 23, 
1998 for the grant of the veteran's total disability rating, 
as that was the first date on which the veteran first met the 
schedular criteria for consideration of a total disability 
rating.

The Board has also reviewed the evidence to determine the 
earliest date that indicates a claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities was filed.  The Board finds 
that the first such evidence is the VA Form 21-4138 received 
by VA on October 27, 1998, referenced above.  The RO 
subsequently adjudicated this claim, determined that the 
veteran met the criteria for this benefit, and assigned July 
23, 1998, a date three months earlier, as the effective date 
for this grant, as this was the first date that the veteran 
qualified for this benefit, and it was within the one-year 
period preceding VA's receipt of his claim for a total 
disability rating.  

The Board has considered whether the veteran was factually 
shown to be unemployable at any time during the one year 
period prior to VA's receipt of his total disability rating 
claim on October 27, 1998 and also earlier than July 23, 
1998, the effective date currently assigned.  However, the 
Board observes that the veteran himself stated on his VA Form 
21-8940 that he last worked full time in July 1998.  In 
addition, an RO deferred rating decision dated in December 
1999 indicates that the RO contacted the employer the veteran 
had listed as his last employer on his application, and the 
payroll clerk at that facility indicated that the veteran was 
terminated on August 10, 1998.  Finally, a letter to the 
veteran from VA Vocational Rehabilitation Services dated in 
June 1998 indicates that that after meeting with a counselor 
the VA had determined that the veteran was not entitled to 
vocational rehabilitation because he did not have an 
impairment of employability due to the effect of his service 
connected disabilities.  It was also noted that the veteran 
had been offered employment services, "but turned them 
down."  An August 1998 review of this decision again found 
that the veteran had "adequate marketable skills with which 
to obtain suitable employment, according to the thorough 
evaluation he was given," and again noted that he had 
refused employment services assistance.  As such, the Board 
finds that the evidence does not show that the veteran was 
factually unemployable prior to July 23, 1998, particularly 
as the veteran was not terminated from full-time employment 
until August 10, 1998.

Therefore, the Board concludes that July 23, 1998 is the 
earliest date for which the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is possible, and an earlier 
effective date for the grant of this benefit must be denied.


ORDER

An increased rating for renal cysts and hypertension with 
history of kidney disease and vascular calcifications, 
currently rated as 30 percent disabling, is denied.

An increased rating for enchondroma of the left humerus, 
currently rated as 20 percent disabling, is denied.

An increased rating for reflux esophagitis with hiatal 
hernia, irritable bowel syndrome, duodenal ulcer and fatty 
infiltration of the liver, currently rated as 10 percent 
disabling, is denied.

An increased (compensable) rating for hearing loss in the 
left ear is denied.

An increased (compensable) rating for varicose veins with 
left testicular varix is denied.

An increased (compensable) rating for a hemorrhoidectomy is 
denied.

An increased (compensable) rating for benign prostate 
hyperplasia is denied.

An increased (compensable) rating for a left great toe 
fracture is denied.

An effective date earlier than July 23, 1998 for the 
assignment of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is denied.




REMAND

Following a review of the veteran's claims file, the Board 
finds that the issue of the veteran's entitlement to service 
connection for residuals of oral surgeries must be remanded 
to the RO for additional development prior to Board appellate 
review of this matter for two reasons.

The Board observes that in April 2005, the Board received 
from the veteran additional evidence in support of his 
service connection claim, consisting of one page of VA 
progress notes from the San Diego VA Medical Center (VAMC) 
dated in March 2005, with accompanying written argument from 
the veteran.  Pursuant to 38 C.F.R. § 20.1304 (2004), 
additional pertinent evidence submitted within 90 days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case (SSOC), unless the 
benefit or benefits sought on appeal may be allowed without 
such referral, or the veteran expressly waives his procedural 
right to such referral either in writing or in the record of 
the hearing on appeal.  A preliminary review of this evidence 
indicates that it is at least potentially relevant to the 
veteran's claim for service connection for residuals of oral 
surgeries.  However, the veteran did not submit a waiver of 
RO review and in addition, it appears that there exists 
outstanding treatment records from the San Diego VAMC.  Of 
note, the March 2005 VA progress note submitted by the 
veteran indicated that the veteran was presenting to oral 
surgery for a dental procedure, but the actual surgical 
records, with any associated findings, diagnoses, and 
opinions, were not included.  The Board believes that it must 
obtain these records prior to final adjudication of the 
veteran's appeal.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (the 
VA has constructive, if not actual, knowledge of records 
generated by the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when the VA has knowledge of relevant 
records, the BVA must obtain these records before proceeding 
with the appeal).  Therefore, the veteran's claim for service 
connection for residuals of oral surgeries must be remanded 
to the RO for additional development.

1.  The RO should contact the San Diego 
VAMC and request copies of all records of 
dental treatment provided to the veteran 
from March 2005 to the present.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file.

2.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should then 
readjudicate the issue of the veteran's 
entitlement to service connection for 
residuals of oral surgeries, with due 
consideration of the evidence received 
since the time of the most recent 
Supplemental Statement of the Case issued 
for this claim in April 2000.  Based on 
the evidence received, if an additional 
examination is considered necessary it 
should be scheduled.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


